                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

In re:                                             §
                                                   §
ORLY GENGER,                                       §        Case No. 19-10926-TMD
    (Debtor)                                       §         Chapter 7

     DEBTOR’S DESIGNATION OF EXHIBITS FOR OCTOBER 23, 2019 HEARING

TO THE HONORABLE TONY M. DAVIS, U.S. BANKRUPTCY JUDGE:

         COMES NOW Orly Genger (the “Debtor”), and files this Designation of Exhibits as

follows for the hearings scheduled for October 23, 2019 (the “Hearing”).

                                            EXHIBITS

         Debtor may offer into evidence any or all of the following exhibits at the Hearing:

 Exh.      Description                                                  Offer    Object    Admit
 No.
  1.       Subpoena to Produce Documents issued by Dalia Genger
           and D&K GP LLC to Sagi Genger
   2.      Subpoena to Produce Documents issued by Dalia Genger
           and D&K GP LLC to Ron Satija
   3.      Email from John Dellaportas to Orly’s non-bankruptcy
           counsel in New York, sent 11:23 PM on Sun. Sept. 29,
           2019
   4.      Limited Liability Company Agreement for D&K GP LLC
   5.      Letter from J. Bachman to Hon. Jaffe dated Sept. 27, 2019
   6.      Protective Order, Genger v. Genger, S.D.N.Y. Case No.
           17-cv-8181, Doc. No. 181 (filed Feb. 7, 2019)

         In addition, Debtor designates any pleadings, including exhibits, filed in this case and any

exhibits designated by any other party. Debtor reserves the right to amend or supplement this

Designation as may otherwise be appropriate.




035547-86267/4844-7922-0906.1                                                                  Page 1
         A copy of this document and the designated exhibits will be emailed to counsel indicated

in the certificate of service below. Any other parties wishing to obtain copies of the exhibits

designated herein should contact the undersigned.

                                             Respectfully submitted,

                                             WALLER LANSDEN DORTCH & DAVIS, LLP

                                             By: /s/ Eric J. Taube
                                                     Eric J. Taube
                                                     State Bar No. 19679350
                                                     Mark C. Taylor
                                                     State Bar No. 19713225
                                                100 Congress Avenue, Suite 1800
                                                Austin, Texas 78701
                                                (512) 685-6400
                                                (512) 685-6417 (FAX)
                                                eric.taube@wallerlaw.com
                                                mark.taylor@wallerlaw.com

                                             COUNSEL FOR DEBTOR




035547-86267/4844-7922-0906.1
                                                                                           Page 2
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on the parties
listed on the attached Service List via the Court’s ECF e-mail notification or via United States
First Class Mail on October 18, 2019, and via email with the exhibits to the parties listed below:

Chapter 7 Trustee                                 Counsel to Arie Genger
Ron Satija                                        Deborah D. Williamson
P.O. Box 660208                                   Danielle N. Rushing
Austin, TX 78766-7208                             Dykema Gossett PLLC
rsatija@satijatrustee.com                         112 East Pecan Street, Suite 1800
                                                  San Antonio, TX 78205
Counsel to Chapter 7 Trustee                      dwilliamson@dykema.com
Brain Cumings                                     drushing@dykema.com
Graves Dougherty Hearon & Moody
401 Congress Ave., Ste. 2700                      Aaron M. Kaufman
Austin, TX 78701                                  Dykema Gossett PLLC
bcumings@gdhm.com                                 Comerica Bank Tower
                                                  1717 Main Street, Suite 4200
Counsel to Eric Herschmann                        Dallas, TX 75201
Raymond Battaglia                                 akaufman@dykema.com
66 Granburg Circle
San Antonio, TX 78218-3010                        Counsel to Sagi Genger and TPR Investment
rbattaglialaw@outlook.com                         Associates, Inc.
                                                  Sabrina L. Streusand
Counsel to D&K GP LLC and Dalia Genger            Streusand, Landon, Ozburn & Lemmon, LLP
Shelby Jordan                                     1801 S. MoPac Expressway, Suite 320
Jordan Holzer & Ortiz, PC                         Austin, TX 78746
6207 Bee Cave Road, Suite 120                     streusand@slollp.com
Austin, TX 78746
sjordan@jhwclaw.com                               John Dellaportas
                                                  Emmet, Marvin & Martin, LLP
Counsel to The Orly Genger 1993 Trust             120 Broadway, 32nd Floor
Jay H. Ong, Esq.                                  New York, NY 10271
Munsch Hardt Kopf & Harr, P.C.                    jdellaportas@emmetmarvin.com
303 Colorado Street, Suite 2600
Austin, TX 78701
jong@munsch.com

                                              /s/ Eric J. Taube
                                             Eric Taube




035547-86267/4844-7922-0906.1
                                                                                            Page 3
                                     SERVICE LIST

Orly Genger
210 Lavaca St., Unit 1903                    Sagi Genger
Austin, TX 78701-4582                        c/o John Dellaportas
                                             Emmt Marvin & Martin LLP
Arie Genger                                  120 Broadway, 32nd Floor
17001 Collins Ave.                           New York, NY 10271-3291
Apt. 2805
Sunny Isles, FL 33160                        Ziechner Ellman & Krause LLP
                                             1211 Avenue of the Americas
Kasowitz, Benson, Torres LLP                 40th Floor
Attn: Matthew Stein, Esq.                    New York, NY 10036-6149
1633 Broadway, 21st Floor
New York, NY 10019-6708                      Ron Satija, Trustee
                                             P.O. Box 660208
D&K GP LLC                                   Austin, TX 78766-7208
c/o Ira Tokayer, Esq.
420 Lexington Ave.                           PARTIES REQUESTING NOTICE
New York, NY 10170
                                             Raymond Battaglia
Dalia Genger                                 66 Granburg Circle
200 E. 65th St. 32w                          San Antonio, TX 78218-3010
New York, NY 10021
                                             Deborah D. Williamson
Markel Surety                                Danielle N. Rushing
c/o Suretec Insurance Company                Dykema Gossett PLLC
5555 Garden Grove Blvd., Suite 275           112 East Pecan Street, Suite 1800
Westminster, CT 92687                        San Antonio, TX 78205

Orly Genger 1993 Trust                       Aaron M. Kaufman
c/o Michael Oldner                           Dykema Gossett PLLC
86 Pleasant Valley Dr., #16                  Comerica Bank Tower
Little Rock, AK 72227                        1717 Main Street, Suite 4200
                                             Dallas, TX 75201
TPR Investment Associates Inc.
c/o John Dellaportas                         Ryan B. DeLaune
Emmet, Marvin & Martin, LLP                  Clark Hill Strasburger
120 Broadway, 32nd Floor                     901 Main Street, Suite 6000
New York, NY 10271                           Dallas, TX 75202

Internal Revenue Service                     Sabrina L. Streusand
Centralized Insolvency Operations            Streusand, Landon, Ozburn &
PO Box 7346                                   Lemmon, LLP
Philadelphia, PA 19101-7346                  1801 S. MoPac Expressway, Suite 320
                                             Austin, TX 78746
US Trustee
903 San Jacinto, Ste. 230                    Jay H. Ong, Esq.
Austin, TX 87701-2450                        Munsch Hardt Kopf & Harr, P.C.
                                             303 Colorado Street, Suite 2600
Eric Herschmann                              Austin, TX 78701
210 Lavaca St., Unit 1903
Austin, TX 78701-4582

035547-86267/4843-6541-2765.1
